Chiee Jhstice Campbell
delivered the opinion of the-court.
The dispute in this case is pver the right, at elections, to-the use of the name and emblem of the. Silver Republican party in the second congressional district of the state. At the convention of that party regularly called and held at the-city of Pueblo, B. Clark Wheeler was nominated as its candidate for congress. Thereafter another convention at Colorado Springs, purporting to represent and be the congressional convention of the party in that congressional district, nominated John C. Bell.
The material questions in this case are, in principle, not different from those considered by this court in the case of' Whipple, etc., v. Broad, ante, p. 407, the convention nominating Wheeler belonging to the same faction of the party as that represented by Broad. There are some differences in the-facts; for example, in this case the convention which nominated Wheeler was not only called by the regular congressional committee, of the party, but was called to order by its-recognized chairman, and composed of a large majority of the regularly elected and lawful delegates who responded to the-call, and who were entitled to sit in the convention.
Under the facts of this case, there is nothing to remove it. from the operation of the rule in the Broad case, supra, and the judgment here is that the ticket bearing the name of B. Clark Wheeler as candidate for congress is entitled to the name and emblem of the Silver Republican party in the second congressional district. The judgment of the district court being to the same effect, it is accordingly affirmed.

Affirmed.

Goddard, J., dissents.